Title: From Benjamin Franklin to Dumas, 14 March 1781
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir,Passy, March 14 1781
I have duly receiv’d your late Letters and thank you for the Intelligence they contain’d. Your three Letters to the President of Congress, will go by different Ships, and I hope you will succeed in your Application for a farther Allowance, which I think you merit. Tho’ I do not know what the Difficulties are which you mention, as being involv’d in them by the Congress. Please to explain them to me, that I may write about them more exactly. Your last News from Russia, is very good, if true, that the Indep[en]dence of America is to be a Fundamental Article.—
The Bearer, Mr Hazlehurst, is a Merchant of Philadelphia, who visits Holland with commercial Views.— He is a Gentleman of excellent Character and much esteem’d there. I recommend him warmly to your Civilities.—
Please to let me know how the Loan goes on, and believe me ever Your affectionate Friend & humble Servant
B Franklin
Mr. Dumas
